Citation Nr: 1827063	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-40 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for hypertension, to include as secondary to service connected coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marines from October 1964 to August 1968.  A portion of the Veteran's service was fulfilled in the Republic of Vietnam, and he is the recipient of a Purple Heart for an injury sustained therein.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in Lincoln.  A transcript of the hearing is found on the Veterans Benefits Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and Legacy Content Manager (LCM) databases. 

The issues of entitlement to service connection for sleep apnea and hypertension, to include as secondary to service connected CAD, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

While the Board regrets further delay, the Veteran's entitlement claims must be remanded to the AOJ, because additional development is necessary.  The Board finds that a remand is necessary to afford the Veteran adequate VA examinations for both his sleep apnea and hypertension claims for entitlement to service connection.  

      A. Sleep Apnea

In June 2014, the Veteran commenced his claim for entitlement to service connection claim for sleep apnea.  

In June and October 2014, VA received sleep apnea disability benefits questionnaires from the same provider. In both questionnaires, the provider noted a diagnosis for obstructive sleep apnea based on a September 2013 sleep study.  In the June report, the provider attributes the Veteran's service-connected CAD symptoms to sleep apnea.  In the October report, the provider indicates that sleep apnea symptoms are somehow related to the Veteran's service-connected CAD.  Ultimately, both questionnaires supplied unsupported statements and conclusions without reference to medical treatises, or other information that would allow the Board to identify a rationale behind the provider's opinion(s).

After deliberate review and consideration, the Board concludes that the Veteran's claims file lacks an adequate, competent medical opinion, regarding the nature and etiology of the Veteran's sleep apnea.  The opinion(s) that are currently associated with the Veteran's claims file are unsupported by adequate rationale(s); therefore, the Board finds they are inadequate to be of probative value to the analysis of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).

      B. Hypertension

In October 2011, the Veteran initiated his entitlement claim for service connection for hypertension.  Therein, the Veteran posited that, "I wish to amend my claim for service connected disability to include hypertension as a secondary condition to my service connected heart condition."

In November 2011, and again in August 2014, the AOJ denied the Veteran's service connection claim for hypertension.  The AOJ founded its denial upon an October 2011 VA examination report.  

At the conclusion of the October 2011 VA examination report, the provider supplied the following rationale: "Hypertension is not considered a complication or cause of ischemic heart disease according to review of medical literature.  The actual cause of essential hypertension is not known.  As there are no complications of veterans hypertension including difficulty of control this veteran's hypertension is less likely as not caused by or aggravated by veteran's service connected ischemic heart disease."  The VA provider supplied his conclusion and rationale without reviewing the Veteran's claims file.  Specifically, the VA provider did not review all of the Veteran's medical records.

The Board notes that a Hypertension Disability Benefits Questionnaire was submitted in July 2014.  Therein, Dr. J indicated that the Veteran has endured hypertension since 1970.  Dr. J commented that "etiology of (hypertension) is difficult to determine."  Without analysis, discussion and/or support, Dr. J remarked that, "it is my opinion (the Veteran's hypertension) or the etiology of his (hypertension) is just a likely as not related to same service connection conditions or etiology of service connected conditions such as ischemic heart disease."

The Board cannot assign probative weight to the opinion of Dr. J.  First, the presumptions relating to herbicide exposure outlined in the regulations are limited to ischemic heart disease and do not extend to hypertension; therefore, the provisions of section 3.309(e) are not applicable. See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Also, Dr. J provided no support for his opinion in the form of reference to medical treatises, or other information to determine the rationale behind the opinion.  As Dr. J's opinion is unsupported by adequate rationale, the Board finds it is inadequate to be of probative value to the Veteran's claim.  See Reonal, 5 Vet. App. at 461 (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).

Ultimately, the Board also finds the October 2011 VA examination, and the questionnaire submitted by Dr. J, to be inadequate for this service-connection analysis; consequently, the issue must be remanded in order to afford the Veteran an adequate examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion may be inadequate if it rests on an inaccurate factual premise.).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran to obtain updated medical release waivers for any additional private treatment he may have received and for any additional medical opinions he may have obtained regarding his sleep apnea and/or hypertension. 

 2. After any additional records are associated with the claims file, the Veteran should be scheduled for a VA examination, with the appropriate physician do determine the nature and etiology of his current sleep apnea disorder. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his active duty service? 

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea was either (i) caused by or (ii) aggravated by any of the Veteran's service connected disabilities, to include CAD?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

It should be noted that the Veteran, is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

Explanations for all opinions must be provided.  While providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

3. Send the claims file to an examiner with the appropriate knowledge and expertise to render an etiology opinion concerning the claim for service connection for hypertension.  Do not schedule the Veteran for an in-person examination without first arranging for the examiner to review the relevant records.  The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that (s)he has reviewed the folder prior to providing the requested opinions.  Whether a new in-person examination is needed should be left to the discretion of the examiner.  If the examiner decides that a new examination is needed, it should be scheduled only after appropriate notice to the Veteran.

Based on a review of the record, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to service.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that hypertension was caused by the Veteran's in-service herbicide exposure. 

(c) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the Veteran's service-connected CAD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If aggravation has occurred, the provider should quantify the degree of hypertension aggravation caused by CAD.

A complete rationale for any opinion expressed should be provided in a legible report.  In that report, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.  If the examiner concludes that it is unlikely that the Veteran's hypertension is related to in-service herbicide exposure, the examiner should thoroughly explain the reasons why (s)he believes that such a relationship is unlikely.  It is not enough to state the conclusion that medical literature does not support the existence of such a relationship.  The examiner should instead describe his or her research into the medical literature and explain what the examiner learned from the literature which, in his or her opinion, makes it unlikely that the required relationship exists. 

The examiner is advised that the term 'as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 5. After completing any other development that may be warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




